In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 12‐3625 
ESTHER HUSSEY, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

MILWAUKEE COUNTY, 
                                                          Defendant‐Appellee. 
                                  ____________________ 

             Appeal from the United States District Court for the 
                        Eastern District of Wisconsin. 
            No. 12‐C‐73 — William J. Callahan, Jr., Magistrate Judge. 
                                  ____________________ 

        ARGUED APRIL 25, 2013 — DECIDED JANUARY 29, 2014 
                     ____________________ 

   Before  MANION  and  KANNE,  Circuit  Judges,  and  LEE, 
District Judge.* 
     LEE, District Judge. Esther Hussey, on behalf of herself and 
all  others  similarly  situated,  sued  Milwaukee  County  (the 
“County”)  in  state  court  alleging  that  its  failure  to  provide 
cost‐free  health  insurance  to  retirees  constituted  a  taking  of 
                                                 
* The Honorable John Z. Lee of the Northern District of Illinois, sitting by 

designation. 
2                                                              No. 12‐3625 

property  without  due  process  of  law  in  violation  of  the 
United  States  and  Wisconsin  constitutions.  The  County 
removed the case to the United States District Court for the 
Eastern District of Wisconsin.  
    The parties consented to the jurisdiction of the magistrate 
judge,  who  stayed  briefing  on  the  class  certification  issues 
pending  the  resolution  of  the  parties’  cross‐motions  for 
summary judgment. On summary judgment, Hussey argued 
that  the  County  ordinances  bestowed  upon  retirees  a 
property interest in “cost‐free” health insurance. In response, 
the  County  contended  that  it  only  promised  retirees  the 
ability to participate in the same health insurance plan (“the 
Plan”)  as  active  employees  on  a  “premium‐free”  basis.  The 
magistrate  judge  reviewed  the  language  of  the  ordinances 
and  agreed  with  the  County,  granting  its  motion  for 
summary  judgment  and  denying  Hussey’s  cross‐motion. 
Hussey appealed.1 We affirm. 
                                        I.  Background 
   Hussey worked for the County, primarily in the Register 
of Deeds Office, starting in 1961 until she retired in 1991. At 
the  time  that  she  was  hired,  she  was  required  to  make  a 
monthly  contribution  toward  the  cost  of  her  health 
insurance. 
   By 1971, the County provided its employees with health 
insurance  pursuant  to  the  Milwaukee  County  Code  of 
General  Ordinances  (hereinafter  “MCCGO”)  §  17.14(7), 

                                                 
1  On  September  10,  2013,  Esther  Hussey  passed  away  during  the 
pendency  of  this  appeal.  On  October  25,  2013,  the  Court  granted  her 
estate’s motion for substitution of party.  
No. 12‐3625                                                        3 

which  stated  in  pertinent  part:  “Hospital  and  surgical 
insurance  shall  be  provided  for  county  employees  upon 
application of each employe. The county shall participate in 
the payment of monthly premiums for such insurance … for 
eligible  employes  in  the  classified  service,  except  for 
employes  65  years  or  age  or  over.”  MCCGO  §  17.14(7)(a) 
(1971). 
    In  June  of  that  same  year,  the  County  amended  the 
ordinance  to  expand  this  coverage  to  retired  County 
employees.  Specifically,  Section  17.14(7)(i)  was  amended  to 
read that the “[p]rovisions of (a), (b), (c) and (d) shall apply 
to retired members of the County Retirement System with 15 
or  more  years  of  creditable  pension  service  as  a  County 
employe  or  beneficiaries  of  such  members.”  MCCGO  § 
17.14(7)(i) (1971). 
    Since  1971,  Section  17.14  has  undergone  a  number  of 
amendments.  By  1989,  Section  17.14(7)  provided  that  “[t]he 
County shall participate in the payment of the monthly costs 
or  premium  for  [health  insurance]  benefits.”  MCCGO  § 
17.14(7) (1989). Section 17.14(7)(a) was amended that year to 
provide  that  “[t]he  County  shall  pay  the  full  monthly  costs 
of  providing  such  coverage  for  employes  who  commenced 
their  employment  with  Milwaukee  County  prior  to  July  31, 
1989.”  MCCGO  §  17.14(7)(a)  (1989). And  Section  17.14(7)(h) 
made this provision applicable to eligible retired employees. 
MCCGO § 17.14(7)(h) (1989). 
    In 1993, Section 17.14(7)(h) itself was amended to provide 
expressly that “[t]he County shall pay the full monthly cost 
of  providing  such  [health  insurance]  coverage  to  retired 
members of the County Retirement System with 15 or more 
years of creditable pension service.” Furthermore, starting in 
4                                                       No. 12‐3625 

1996, Section 17.14(7) also stated that “[t]he provisions of this 
subsection  are  considered  a  part  of  an  employee’s  vested 
benefit contract.” MCCGO § 17.14(7) (1996). 
     It  is  undisputed  that,  at  the  time  of  her  retirement  in 
1991,  Hussey  had  paid  no  co‐payments,  co‐insurance 
payments,  or  deductibles  in  conjunction  with  her  health 
plan. Also that year, Hussey received a benefit plan booklet 
that  explained:  “If  an  active  employee  retires  with  fifteen 
years or more of County service, the retiree may participate 
in  the  health  plan  in  which  he/she  is  currently  enrolled  on 
the same basis as coverage provided to the active employee 
group. The County will make the full premium contribution 
on behalf of the retiree.” 
    Furthermore,  it  is  worth  noting  that,  prior  to  Hussey’s 
retirement  in  1991,  the  County  had  revised  its  health  care 
insurance  benefits  to  include  a  “fee‐for‐service”  plan  and  a 
Health  Maintenance  Organization  (“HMO”)  plan  and 
required  employees  who  were  hired  after  July  31,  1989,  to 
contribute  to  their  selected  plan.  See  MCCGO  §  17.14(7)(a), 
(b)  (1989).  The  County  continued  to  modify  its  health 
insurance  plans  after  1991,  changing  insurance  carriers  and 
revising  the  applicable  deductibles,  co‐payments  and  co‐
insurance  amounts.  In  fact,  as  early  as  2001,  the  ordinance 
increased  the  various  charges  that  active  employees  and 
retirees  had  to  pay  as  participants  in  the  plans.  See.  e.g., 
MCCGO § 17.14(7)(a), (b) (2000); § 17.14(8)(d), (e) (2000). The 
County nevertheless continued to pay the “monthly costs of 
providing such coverage” for eligible retirees. See MCCGO § 
17.14(7)(h) (2000). As for  Hussey,  according  to  her  affidavit, 
she  “never  had  to  pay  any  co‐pays  or  any  contributions 
toward [her] retirement healthcare benefits” until 2006, or if 
No. 12‐3625                                                           5 

she  had  been  required  to  make  such  payments  “they  either 
were  not  exacted  by  the  provider  or  [she  has]  no 
recollection” of them. 
     In  2012,  the  County  again  amended  its  health  insurance 
plans, which further increased the deductibles, co‐payments, 
and  co‐insurance  charges  that  Hussey  would  have  to  bear. 
These amendments also modified the plan’s coordination of 
benefits  with  Medicare  for  retirees  over  the  age  of  65.  Prior 
to  the  2012  amendments,  the  County’s  plan  had  employed 
the  “come‐out‐whole”  method  of  benefits  coordination, 
under which any expenditures not covered by Medicare was 
paid  in  full  by  the  County.  Starting  in  2012,  the  County 
began  to  utilize  the  “non‐duplication”  method,  which 
designated  Medicare  as  the  primary  health  coverage 
provider  and  reduced  the  benefits  to  be  paid  under  the 
County’s  plan  by  the  amount  of  benefits  paid  by  Medicare. 
Among  other  things,  this  change  ensured  that  retirees  over 
the age of 65 would pay the same deductibles, co‐payments, 
and  co‐insurance  charges  as  other  retirees  and  active 
employees. 
                            II.  Discussion 
    “We  review a summary  judgment determination  as well 
as  any  questions  of  constitutional  law  under  the  de  novo 
standard  of  review.”  Anderson  v.  Milwaukee  Cnty.,  433  F.3d 
975, 978 (7th Cir. 2006). “Summary judgment is appropriate 
where  the  pleadings,  discovery, disclosure  materials on file, 
and  any  affidavits  show  that  there  is  no  genuine  issue  of 
material fact and that the movant is entitled to judgment as a 
matter of law.” Jackson v. Indian Prairie Sch. Dist. 204, 653 F.3d 
647, 654 (7th Cir. 2011). 
6                                                         No. 12‐3625 

    Hussey alleges that the County’s  failure  to  provide  cost‐
free  health  insurance  to  retirees  constitutes  a  taking  of 
property  without  due  process  of  law  in  violation  of  the 
United  States  and  Wisconsin  constitutions.  Because 
Wisconsin  courts  employ  the  same  analysis  for  takings 
claims  under  either  the  federal  or  state  constitution,  City  of 
Milwaukee  Post  No.  2874  Veterans  of  Foreign  Wars  v. 
Redevelopment Auth. of the City of Milwaukee, 768 N.W.2d 749, 
757  (Wis.  2009),  the  Court  utilizes  a  single  analysis  with 
regard to Hussey’s takings claims. 
   The  Fifth  Amendment  provides  that  “private  property 
[shall  not]  be  taken  …  without  just  compensation.”  U.S. 
Const. amend. V. The Due Process Clause of the Fourteenth 
Amendment  provides:  “[N]or  shall  any  State  deprive  any 
person  of  life,  liberty,  or  property,  without  due  process  of 
law.”  U.S.  Const.  amend.  XIV,  §  1.  To  establish  either  a  due 
process violation or an unconstitutional taking, Hussey must 
demonstrate  that  she  was  deprived  of  a  vested  property 
right.  Bettendorf  v.  St. Croix Cnty., 631 F.3d 421,  429 (7th Cir. 
2011) (due process); Landgraf v. USI Film Prods., 511 U.S. 244, 
267–68 (1994) (taking).  
    Under  the  Fifth  and  Fourteenth  Amendments, 
“[p]roperty  …  is  an  entitlement,  by  which  we  mean  a 
valuable  right  that  cannot  be  withdrawn  unless  a  specified 
substantive  condition  comes  to  pass.”  Lim  v.  Cent.  DuPage 
Hosp.,  871  F.2d  644,  646  (7th  Cir.  1989)  (quotation  omitted). 
“To  have  a  property  interest  in  a  benefit,  a  person  clearly 
must  have  more  than  an  abstract  need  or  desire  for  it.  He 
must have more than a unilateral expectation of it. He must, 
instead,  have  a  legitimate  claim  of  entitlement  to  it.”  Bd.  of 
Regents  of  State  Colls.  v.  Roth,  408  U.S.  564,  577  (1972). 
No. 12‐3625                                                           7 

“[V]iewed  functionally,  property  is  what  is  securely  and 
durably yours under … law, as distinct from what you hold 
subject  to  so  many  conditions  as  to  make  your  interest 
meager,  transitory,  or  uncertain  …  .”  Reed  v.  Vill.  of 
Shorewood, 704 F.2d 943, 948 (7th Cir. 1983). 
    “Property  interests,  of  course,  are  not  created  by  the 
Constitution.” Roth, 408 U.S. at 577. “[T]hey are created and 
their  dimensions  are  defined  by  existing  rules  or 
understandings that stem from an independent source such 
as  state  law‐rules  or  understandings  that  secure  certain 
benefits  and  that  support  claims  of  entitlement  to  those 
benefits.”  Id.;  see,  e.g.,  Germano  v.  Winnebago  Cnty.,  403  F.3d 
926,  927–28  (7th  Cir.  2005)  (holding  that  state  law  created  a 
property  interest  in  continued  group  insurance  to  retired 
deputies  at  the  same  premium  rate  charged  to  active 
deputies).  On  appeal,  Hussey  argues  that  the  district  court 
erred in granting summary judgment in favor of the County 
because it misapplied the Wisconsin law that establishes her 
vested  property  right  in  cost‐free  health  insurance.  The 
County, of course, disagrees. 
    It  is  undisputed  that  Hussey  has  a  vested  property 
interest  in  participating  in  the  County’s  retiree  health 
insurance  plan.  However,  the  parties  hotly  dispute  the 
contours  of  that  interest.  In  short,  Hussey’s  position  is  that 
she  has  a  property  interest  in  “cost‐free”  health  insurance, 
that is, insurance coverage free of deductibles, co‐payments, 
and co‐insurance charges. The County in turn acknowledges 
that Hussey possesses a property interest, but contends that 
this  interest  is  limited  to  participating  in  the  same  health 
insurance plan as active employees without the need to pay 
8                                                      No. 12‐3625 

the  attendant  premiums—what  the  County  refers  to  as 
“premium‐free” health insurance. 
    As an initial matter, Hussey argues that the district court 
erred  in  ignoring  a  number  of  well‐established  Wisconsin 
cases  that  stand  for  the  proposition  that  once  a  property 
right in a benefit is vested, the benefit cannot be modified or 
eliminated. See, e.g., Roth v. City of Glendale, 614 N.W.2d 467, 
473–74 (Wis. 2000); Wis. Retired Teachers Ass’n, Inc. v. Employe 
Trust Funds Bd., 558 N.W.2d 83, 92 (Wis. 1997); Ass’n of State 
Prosecutors  v.  Milwaukee  Cnty.,  544  N.W.2d  888,  889  (Wis. 
1996);  Schlosser  v.  Allis‐Chalmers  Corp.,  271  N.W.2d  879,  885 
(Wis.  1978).  Hussey’s reliance  on  these  cases,  however,  puts 
the proverbial cart before the horse. Before we can determine 
whether  a  vested  property  right  has  been  modified  or 
infringed,  we  first  must  ascertain  the  exact  nature  of  that 
right.  For  present  purposes,  we  must  determine  whether 
Hussey  has  a  vested  property  interest  in  “premium‐free” 
health  insurance  or  “cost‐free”  health  insurance.  For  if  the 
existing  rules  and  understandings,  as  defined  by  state  law 
and municipal ordinances, demonstrate that Hussey lacks a 
property  interest  in  “cost‐free”  health  insurance,  the 
requirement that she pay deductibles, co‐payments, and co‐
insurance charges beginning in 2006 would not  constitute  a 
modification of a vested property right. 
    Unfortunately,  the  cases  and  state  statutes  cited  by 
Hussey that discuss pension and health benefits provide no 
assistance  in  our  determination  of  whether  Hussey  has  a 
property  interest  in  cost‐free  health  insurance.  Moreover, 
because  the  health  insurance  program  for  retirees  was  not 
created  until  1971,  her  reliance  on  pre‐1971  statutes, 
ordinances, cases, and plan booklets is equally unhelpful.  
No. 12‐3625                                                           9 

    Rather  than  resting  upon  these  sources,  we  must 
determine  the  contours  and  dimensions  of  Hussey’s 
property  interest  by  examining  the  existing  rules  and 
understandings that stem  from state law and  the municipal 
ordinances  defining  the  County’s  obligation  to  provide 
health  insurance  for  active  and  retired  employees.  See  Town 
of  Castle  Rock  v.  Gonzales,  545  U.S.  748,  756  (2005)  (stating 
property  interests  “are  created  and  their  dimensions  are 
defined  by  existing  rules  or  understandings  that  stem  from 
an independent source such as state law”). 
    The  1971  General  Ordinance  provided  for  the  first  time 
that the health insurance provisions applicable to employees 
also “appl[ied] to retired members of the County Retirement 
System  with  15  or  more  years  of  creditable  pension  service 
as  a  County  employe.”  MCCGO  §  17.14(7)(i)  (1971).  The 
ordinance also stated that “[t]he payment of Blue Cross‐Blue 
Shield  and  major  medical  insurance  premiums  as  above 
provided  shall  be  made  for  coverage  commencing  July  1, 
1971  for  employees  presently  enrolled  and  payment  of 
premiums for those retired employees not presently enrolled 
shall be made for coverage commencing September 1, 1971.” 
Id. (emphases added). Thus, as of 1971, the plain language of 
the  ordinance  made  it  abundantly  clear  that  the  County 
committed  itself  to  pay  only  the  premiums  of  retired 
employees  for  their  medical  insurance.  See  Conn.  Nat’l  Bank 
v. Germain, 503 U.S. 249, 253–54 (1992) (“We have stated time 
and again that courts must presume that a legislature says in 
a statute what it means and means in a statute what it says 
there.”). 
   By 1989, the ordinance provided that “[t]he County shall 
participate in the payment of the monthly costs or premium 
10                                                      No. 12‐3625 

for  [health  insurance]  benefits.”  MCCGO  §  17.14(7)  (1989). 
And Section 17.14(7)(a) was amended to provide that “[t]he 
County  shall  pay  the  full  monthly  costs  of  providing  such 
coverage  for  employes  who  commenced  their  employment 
with  Milwaukee  County  prior  to  July  31,  1989.”  MCCGO  § 
17.14(7)(a)  (1989).  Section  17.14(7)(h)  made  this  provision 
applicable  to  eligible  retired  employees.  MCCGO  § 
17.14(7)(h) (1989). 
    Then,  in  1993,  Section  17.14(7)(h)  itself  was  amended  to 
provide  expressly  that  “[t]he  county  shall  pay  the  full 
monthly  cost of providing such  [health insurance] coverage 
to retired members of the County Retirement System with 15 
or  more  years  of  creditable  pension  service  as  a  County 
employe.” MCCGO § 17.14(7)(h) (1993). 
    Accordingly,  by  the  time  that  Hussey  retired  and  in  the 
years  thereafter,  the  municipal  ordinances  required  the 
County  to  pay  the  “premiums”  or  “monthly  costs”  of 
providing  the  same  health  insurance  coverage  for  retirees 
that it was providing to active employees. No deductive leap 
is  needed  to  conclude  that  the  County’s  promise  to  pay 
“premiums”  does  not  comprise  a  promise  to  pay  all  of  the 
costs  incurred  by  a  retiree  in  obtaining  health  care. And  as 
for the term “monthly costs,” we agree with the district court 
that co‐payments, deductibles, and co‐insurance charges are 
not monthly costs because they are not incurred on a month‐
to‐month basis. Rather, such costs are incurred if and when a 
health  care  service  is  provided  and  then  only  on  an  annual 
basis  (in  the  case  of  deductibles)  or  an  as‐needed  basis  (in 
the  case  of  co‐payments  and  co‐insurance  charges).Thus, 
nowhere  do  these  ordinances  create  an  entitlement  for 
retirees—or  active  employees  for  that  matter—to  receive 
No. 12‐3625                                                                   11 

cost‐free  health  insurance  as  Hussey  contends.  Put  another 
way, in light of the plain and unambiguous language of the 
relevant  ordinances,  we  cannot  equate  the  County’s 
obligation  to  pay  the  premiums  and  monthly  cost  of 
providing  health  insurance  with  the  obligation  to  pay  the 
full  cost  incurred  by  Hussey  of  receiving  health  care 
services. See United States v. Rosenbohm, 564 F.3d 820, 823 (7th 
Cir. 2009) (“If the language … is clear and unambiguous, in 
the  absence  of  a  clearly  expressed  legislative  intent  to  the 
contrary,  that  language  must  ordinarily  be  regarded  as 
conclusive.”) (quotation omitted).2 
   The  language  in  the  benefits  booklet  that  Hussey 
received when she retired in 1991 only serves to bolster this 
conclusion. The booklet states: “If an active employee retires 
within  fifteen  years  or  more  of  County  service,  the  retiree 
may  participate  in  the  health  plan  in  which  he/she  is 
currently enrolled on the same basis as coverage provided to 
the  active  employee  group.  The  County  will  make  the  full 
premium  contribution  on  behalf  of  the  retiree.”  (emphasis 
added). 
   Hussey  also  takes  umbrage  with  the  district  court’s 
conclusion  that  the  municipal  ordinances  only  required  the 
County  to  provide  retirees  with  the  same  level  of  health 
insurance  coverage  that  was  provided  to  active  employees. 
                                                 
2  Similarly,  the  ordinances  do  not  obligate  the  County  to  utilize  any 
particular  coordination  of  benefits  formula  with  respect  to  retirees  who 
receive benefits under Medicare. Although the change from a come‐out‐
whole  formula  to  a  non‐duplication  formula  in  2011  “undoubtedly 
increase  co‐payments  for  certain  retirees,  it  put  them  in  no  worse 
position than they would have been absent Medicare.” Diehl v. Twin Disc, 
Inc., 102 F.3d 301, 309 (7th Cir. 1996).  
12                                                               No. 12‐3625 

This  objection  is  unfounded.  Throughout  its  various 
iterations,  Section  17.14(7)  defined  the  health  care  coverage 
available  to  retirees  in  relation  to  the  coverage  provided 
simultaneously  to  active  employees.  For  example,  the  June 
1971 amendments noted that the “[p]rovisions of (a), (b), (c) 
and  (d)  [which  applied  to  active  employees]  shall  apply  to 
retired  members.”  MCCGO  §  17.14.7(i)  (1971).  The  1989 
amendments  declared  that  “[p]rovisions  of  (a)  [which 
applied  to  active  employees]  shall  apply  to  retired 
members.” MCCGO § 17.14(7)(h) (1989). The 1993  and 1996 
versions  of  the  ordinance  stated  that  the  “County  shall  pay 
the  full  monthly  cost  of  providing  such  coverage  [i.e., 
coverage  applicable  to  active  employees]  to  retired 
members.”  MCCGO  §  17.14(7)(h)  (1993,  1996)  (emphasis 
added).  And,  indeed,  the  1991  benefits  booklet  expressly 
equates  the  scope  of  the  coverage  that  an  employee  can 
expect to receive upon retirement with that “provided to the 
active  employee  group.”  Nor  does  the  record  support  the 
proposition  that  Hussey  has  been  treated  differently  when 
compared  to  active  employees  who  had  received  similar 
health care services under the same plan.3 

                                                 
3  For  example,  starting  in  2001  and  continuing  through  2006,  the 
ordinances required active employees to pay certain monthly fees as well 
as various other charges. Whether Hussey had to pay such charges and, 
if  so,  what  those  charges  were  is  unclear  from  the  record.  See,  e.g., 
Appellant’s  Br.  20  (noting  that  Hussey  had  paid  “administratively 
enacted  co‐pays”  starting  in  2006).  Furthermore,  in  her  brief,  Hussey 
appears  to  argue  that  she  and  similarly  situated  retirees  were  not 
adversely  affected  by  the  County’s  alterations  to  the  health  care  plans 
until 2011. See id. 21 (“It was not until the 2011 enactments that retirees 
were directly affected by [the] ordinances, though the County had earlier 
administratively demanded small contributions from retirees at the point 
No. 12‐3625                                                                    13 

     Hussey’s  consternation  is  understandable.  For  many 
years, she participated in the County’s health insurance plan 
and received health care services without having to pay any 
deductibles, co‐payments, or co‐insurance charges. But there 
is no evidence in the record that the County had ever failed 
to  pay  a  health  care  insurance  premium  on  Hussey’s behalf 
as  it  had  promised.  Additionally,  even  assuming  for  the 
moment that she had not been asked to pay any deductibles, 
co‐payments,  or  co‐insurance  charges  prior  to  2006,  this  in 
and  of  itself  does  not  mean  that  the  County  had  promised 
her  these  benefits  under  the  applicable  ordinances,  thereby 
creating  a  constitutionally  cognizable  property  interest.  See, 
e.g.,  Brown  v.  City  of  Mich.  City,  462  F.3d  720,  729  (7th  Cir. 
2006) (city’s historical practice of allowing its residents to use 
its  parks  free  of  charge  did  not  create  a  property  interest), 
reh’g  denied  en  banc,  No.  05‐3912,  (7th  Cir.  Oct.  12,  2006); 
Coghlan v. Starkey, 845 F.2d 566, 570 (5th Cir. 1988) (plaintiff’s 
expectation  that  she  would  continue  receiving  free 
municipal  water  based  on  past  practices  was  insufficient  to 
create a property interest). 
      Hussey also points out (and the County does not contest) 
that the level of deductibles, co‐payments, and co‐insurance 
charges  levied  upon  plan  participants  bears  an  inverse 
relationship to the level of premiums charged by the health 
                                                 
of service.”). In her affidavit, however, Hussey states that she “never had 
to  pay  any  co‐pays  or  any  contributions”  until  2006  and,  as  a  hedge, 
immediately adds “if I was required to make those payments, they either 
were not exacted by the provider or I have no recollection.” In any event, 
to  the  extent  that  Hussey  received  health  care  services  after  2006,  the 
record  is  devoid  of  any  evidence  of  any  active  employees  who  had 
obtained  similar  services  and  whether  they  were  required  to  make 
payments under the health care plan. 
14                                                     No. 12‐3625 

insurance  plans,  and  by  adopting  and  implementing  plans 
that  impose  such  charges,  the  County  can  decrease  or 
maintain  the  premium  levels,  thereby  shifting  a  portion  of 
the  cost  of  providing  health  care  coverage  to  retired 
employees.  But  as  discussed,  Hussey  was  entitled  only  to 
receive  health  care  insurance  without  being  charged  a 
premium;  she  was  not  entitled  to  participate  in  a  particular 
health  insurance  plan.  Furthermore,  it  is  worth  noting  that, 
so long as the terms of the health insurance plan provided to 
retired  employees  remain  the  same  as  those  provided  to 
active employees, the County cannot shift the costs of health 
insurance  coverage  to  retirees  without  limit,  for  doing  so 
would  substantially  impede  its  ability  to  recruit  and 
maintain active employees. 
    In conclusion, Hussey held a secure and durable right to 
participate in the health care insurance plans that the County 
offered  to  active  employees  without  having  to  pay  an 
insurance  premium.  She  never  had  the  right,  however,  to  a 
health care insurance plan that allowed her to obtain health 
care services on a completely cost‐free basis. Because Hussey 
never  had  a  vested  property  right  in  cost‐free  health 
insurance,  the  requirement  starting  in  2006  that  she  pay 
deductibles, co‐payments, and co‐insurance charges does not 
diminish  a  property  right.  The  district  court  properly 
granted  summary  judgment  in  Milwaukee  County’s  favor, 
and the opinion is AFFIRMED.